Citation Nr: 0529623	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran service on active duty from January 1954 to 
January 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied entitlement 
to service connection for residuals of surgery to the left 
hand and foot.  

Although the issues on appeal were originally denied in 
October 1999 and February 2000 in unappealed rating decisions 
as not well-grounded, each claim was subsequently considered 
and denied on a de novo basis, meaning as a "new" claim, in 
an October 2002 Statement of the Case because of the changes 
to the adjudication process required by the Veterans Claims 
Assistance Act of 2000.  

The veteran testified at a videoconference hearing before the 
undersigned in February 2005, and a copy of the hearing 
transcript is of record.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
this appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, although a July 2001 letter from VA to the 
veteran discusses the evidence needed to substantiate a claim 
for service connection, the letter fails to provide adequate 
notice of what evidence is to be provided by VA and what 
evidence is to be provided by the veteran on the issues on 
appeal.  Consequently, there is inadequate notice of the 
evidentiary requirements for substantiating the issues on 
appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Additionally, the Board concludes that the fee basis nexus 
opinions from the same examiner in May 2001 and December 
2002, which concluded that the veteran's left hand and foot 
disabilities were less likely than not related to service, 
are inadequate because the examiner did not discuss either 
the service medical records prior to June 24, 1955 or the 
January 2002 VA nexus opinion in favor of the veteran's 
claim.  A review of the service medical records reveals that 
it is unclear whether it is the veteran's left thumb or right 
thumb that is operated on, as the records refer to each thumb 
at different times.  Consequently, the Board finds that an 
additional examination, which specifically addresses all of 
the relevant evidence, is warranted in the instant case.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).


Based on the above, this case is being REMANDED for the 
following actions:  

1.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him since service 
discharge for left hand or foot 
disability.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies 
of the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of any 
additional evidence to be provided by VA 
and of evidence that must be provided by 
the veteran in substantiating his claims 
for service connection.  

3.  The RO should arrange for VA 
examination by an examiner with 
appropriate expertise to determine the 
etiology of any left thumb and/or left 
foot disability.  The claims folder, 
including a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner.  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence in the claims 
file, to include the May 2001 and 
December 2002 fee basis examinations, 
whether any left thumb or left foot 
disability found is at least as likely 
as not (50 percent or greater 
likelihood) related to the veteran's 
military service.  This opinion should 
discuss which thumb was operated on in 
service.  A complete rationale for any 
opinion should be provided.  The report 
prepared should be typed.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above actions have been 
completed, as well as any additional 
development the RO deems necessary, the 
RO should readjudicate the issues on 
appeal based on all relevant evidence on 
file, to include any additional evidence 
added as a result of this remand.

If either of the benefits requested on appeal are not granted 
to the veteran's satisfaction, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, which addresses all of the evidence obtained 
after the issuance of the February 2003 Supplemental 
Statement of the Case and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


